COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 




 
JESUS MONTOYA,
 
                           
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-02-00182-CR
 
Appeal from the
 
205th
  District Court
 
of El
  Paso County, Texas
 
(TC#
  20000D04150)




 
O
P I N I O N
 
This is an appeal
from the trial court=s
denial of Appellant=s Motion
for Statement of Facts at County Expense. 
We reverse and remand.
In his sole issue
on appeal, Appellant contends that the court abused its discretion in denying
his motion for a reporter=s
record at county expense.  In response,
the State does not contest Appellant=s
assertion and does not oppose Appellant=s
request that the trial court be directed to furnish the appellate record to
Appellant without charge.  Accordingly,
we reverse the order of the trial court denying Appellant=s motion for a free reporter=s record and remand the 




cause to the trial court with
instructions to cause the preparation of the appellate record at county
expense.[1]
 
DAVID WELLINGTON CHEW, Justice
December 19, 2002
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)




[1]As
a result of this decision, the State=s
Motion for Extension of Time to File the State=s
Brief is denied as moot.